Citation Nr: 0840705	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial injury.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to service connection for a first left toe 
condition.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He also served as a member of the U.S. Army Reserves 
for periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) ending in December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

In February 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
afford the veteran a hearing before a member of the Board.  
In August 2007, the veteran provided testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The action 
specified in the Remand complete, the matter was properly 
returned to the Board for appellate consideration.  

In October 2007, the Board issued a decision adjudicating 
this appeal.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a July 2008 
Order, the Court granted a joint motion of the veteran and 
VA's General Counsel, vacating that decision and remanding 
the matter to the Board for compliance with the instructions 
in the joint remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is not clear.  In the joint 
motion for remand, the parties' remarked as to findings that 
the veteran's service medical records for the period from 
April 1953 to April 1955 were missing and presumably 
destroyed in a 1973 fire.  Joint motion for remand at 6.  The 
parties' agreed that there was no evidence of record showing 
that VA had notified the veteran that he could submit 
evidence in lieu of the missing service medical records to 
support his claims for service connection.  Id.  
Significantly, the parties' stated "Appellant's claims 
should be remanded for such notice and subsequent 
readjudication."  

However, the Board finds no document from the National 
Personnel Records Center (NPRC), nor a Personnel Information 
Exchange System (PIES) response, reporting that the veteran's 
service medical records for the period from April 1953 to 
April 1955 were presumed destroyed in a fire.  

Of record, is a March 2002 response to VA's PIES request for 
records that indicates that the requested records were 
mailed.  The only records associated with the claims file for 
that period of service is a separation report of medical 
examination dated in April 1955.  That document, received by 
VA in March 2002, along with service medical records from the 
veteran's period of ACDUTRA and INACDUTRA with the U.S. Army 
Reserves.  

A deferred rating decision dated in November 2002 indicates 
that the RO planned to request all active duty service 
medical records and to request hospital reports of treatment 
in 1954 at Camp Pickett, Virginia for a nerve injury or 
disorder.  A Report of Contact, dated in December 2002, 
documents a telephone conversation between the veteran, a 
physician, and a Veteran's Service Representative (VSR), as 
follows:  

I phoned the veteran per deferred rating 
for clarification of condition claimed.  
The veteran stated that he had a nerve 
injury in 1953, and surgery was performed 
at Camp Pickett, VA; however the veteran 
was told that all records were lost. . . 
. Also in 1953 he was beaten and robbed 
which caused an injury which required 
stitches in his head. . . . The veteran 
stated that he contacted the National 
Personnel Records Center, and the 
Arlington Headquarters, and was told that 
all his reserve and active duty records 
had been lost.

Apparently, this was the extent of development to obtain 
records of inpatient treatment.  The claims file is also 
absent for any efforts by the RO to inquire from the NPRC as 
to the veteran's service medical records for the period from 
April 1953 to April 1955 after the RO received the records, 
described above in 2002.  

In light of the joint motion, the AMC/RO must send the 
veteran a letter informing him that it appears that his 
service treatment records may have been destroyed or lost and 
that he can submit evidence in lieu of service treatment 
records to support his claims.  He should be told that this 
evidence can be, but is not limited to, the following:  
statements from service medical personnel, VA military files, 
medical evidence from hospitals, clinics and private 
physicians who treated the veteran, pharmacy prescription 
records, employment physical examinations, insurance 
examinations, letters written during service, photographs 
taken during service, and buddy certificates or affidavits.  

Also of record is an undated 6 column sheet of paper, 
approximately 8.5 inches by 9 inches, that contains six 
entries.  Of those, one entry indicates "Injured over RT eye 
Robbery attempt" in 1953, also on that same entry line is 
"St. Louis County [illegible]" and "To Ford Ord. Ca.".  
Following that entry is an entry for 1954 of "Hosp 
Orthopedic Ward" "Fort Ord. Ca" "Slight back injury to 
back lifting Patients."  This raises the question of whether 
clinical (inpatient) treatment records from the Fort Ord 
medical facility may exist.  

The veteran testified during the August 2007 hearing that he 
was treated for facial injuries that occurred in April of 
1953, specifically that he suffered the injury on April 6, 
1953.  His DD 214 indicates that the veteran was inducted 
into military service on April 6, 1953.  He has contended 
that his injury occurred in an assault that same day.  

A letter from the Headquarters Department of the Army, Office 
of the Adjutant General U.S. Army Records Center in St. Louis 
Missouri, dated in May 1961, indicates that the veteran was 
assigned to Company B, 3rd Medical Training Battalion, 1st 
Medical Training Regiment, 2131 Medical Training Center, Camp 
Pickett, Virginia from April 1953 through August 1953, and 
later assigned to the U.S. Army Hospital, Detachment 2, 6003 
Army Service Unit, Fort Ord California from October 1953 to 
March 1955, as a Medical Corpsman.  

From the above, in light of the joint motion, the Board finds 
that additional development is required to ensure that any 
obtainable service medical records, whether of clinical 
(inpatient) or outpatient treatment have been associated with 
the claims file.  Further, given the scarcity of evidence 
from this period of service, and the nature of the veteran's 
reports of injury, the Board finds that efforts should be 
made to obtain service personnel records for that period of 
service as such may have documentation relevant to his 
claims.  

On remand, the AMC/RO should request from the NPRC, 
outpatient service treatment records and service personnel 
records for the period from April 1953 to April 1955.  

On remand, the AMC/RO should also request from the NPRC 
clinical records (inpatient records) of treatment of the 
veteran at the Camp Pickett, Virginia medical facility/ 
hospital from April 6, 1953 through June 6, 1953.  

Similarly, on remand the AMC/RO should request clinical 
records (inpatient records) of treatment of the veteran at 
the medical facility/ hospital at Fort Ord, California for 
the period from January 1954 to December 1954.  

Any records obtained should be associated with the claims 
file.  If the records are not in existence, a negative 
response for such should be obtained and associated with the 
claims file.  

Additionally, on remand, the veteran should be afforded a VA 
examination and an opinion should be obtained regarding the 
etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran is provided 
VCAA content complaint notice, including 
notice as to assignment of disability 
ratings and effective dates.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Send the veteran a letter informing 
him that it appears that his service 
medical records from the period of April 
1953 to April 1955 may have been lost or 
destroyed and inviting him to submit 
evidence in lieu of such records; and that 
such evidence can include, but is not 
limited to the following:  statements from 
service medical personnel, VA military 
files, medical evidence from hospitals, 
clinics and private physicians who treated 
the veteran, pharmacy prescription 
records, employment physical examinations, 
insurance examinations, letters written 
during service, photographs taken during 
service, and buddy certificates or 
affidavits.  

3.  Request from the NPRC the following: 

(i)  Clinical records (inpatient records) 
of treatment of the veteran at the Camp 
Pickett, Virginia medical 
facility/hospital for the period from 
April 6, 1953 to June 6, 1953.  

(ii)  Clinical records (inpatient records) 
of treatment of the veteran at the Fort 
Ord, California medical facility/hospital 
for the period from January 1954 through 
December 1954.  

(iii)  Service treatment records 
(outpatient records) for the period from 
April 1953 to April 1955.  

(iv)  Service personnel records for the 
period from April 1953 to April 1955.  

Associate with the claims file any records 
received.  As to records that are not 
recieved, associate with the claims file a 
negative reply.  

4. After the above development is competed 
and all records received have been 
associated with the claims file, schedule 
the veteran for VA examinations of his 
face, feet, and spine; any indicated tests 
should be conducted.  The veteran's claims 
file and a copy of the Remand must be 
provided to the examiner(s) and the 
examiner(s) are asked to review the claims 
file and annotate the report(s) as to 
whether the claims file was reviewed.  

The examiner(s) are asked to provide an 
opinion as to the issues numbered (i) 
through (iv) below.  

Of note is that the term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

Rationale should be provided for all 
opinions rendered.  

(i)  Whether the veteran currently has a 
disability of the jaw or a neurological 
disability of his face.  

(ii)  Whether any current disability of 
the jaw, neurological disability of the 
face, or tooth loss is at least as likely 
as not (a 50 percent or greater 
probability) the result of trauma , and 
if, so whether any of the above are at 
least as likely as not (a 50 percent or 
greater probability) due to trauma that 
possibly occurred in 1953.  

(iii)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any pes planus or any arthritis of 
the veteran's feet had onset during or was 
caused by the veteran's active service 
from April 1953 to April 1955.  

(iv)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any arthritis or other disorder of 
the veteran's spine had onset during or 
was caused by his active service from 
April 1953 to April 1955.  

5.  After ensuring that the above 
instructions have been complied with, 
readjudicate the veteran's claims.  If any 
benefit is not granted in full, provide 
the veteran and his representative with a 
supplemental statement of the case.  After 
allowing an appropriate period of time to 
respond, return the matter to the Board 
for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




